                            U.S. DISTRICT COURT
                          DISTRICT OF NEW MEXICO


ANNETTE RODRIGUEZ,

            Plaintiff,

v.                                          No. Case No. 1:17-CV-1147-WJ-LF

RICKY SERNA, BRANDI CORDOVA,
PATRICIA TRUJILLO, NANCY “RUSTY” BARCELO,
RICK BAILEY, MATTHEW MARTINEZ,
PEDRO MARTINEZ, MARIO CAETANO,
RYAN CORDOVA, ANDY ROMERO,
in their individual capacities;
and NORTHERN NEW MEXICO COLLEGE (NNMC)
AND THE NNMC BOARD OF REGENTS,

            Defendants.


              JOINT MOTION OF DISMISSAL, WITH PREJUDICE

      Plaintiff Annette Rodriguez, by and through her counsel of record Jason

Marks Law LLC (Jason Marks) and Defendants, by and through their counsel of

record Long, Komer & Associates, P.A. (Mark E. Komer) (the Parties) move the

Court for a dismissal, with prejudice, of Defendants Ricky Serna, Brandi Cordova,

Patricia Trujillo, Nancy “Rusty” Barcelo, Rick Bailey, Matthew Martinez, Pedro

Martinez, Mario Caetano, Ryan Cordova and Andy Romero.

            WHEREFORE, the parties pray that plaintiff’s claims against

Defendants Ricky Serna, Brandi Cordova, Patricia Trujillo, Nancy “Rusty” Barcelo,

Rick Bailey, Matthew Martinez, Mario Caetano, Pedro Martinez, Ryan Cordova and
Andy Romero be dismissed with prejudice with each party to bear their own costs

and attorneys fees.

                                     LONG, KOMER & ASSOCIATES, P.A.
                                     Attorneys for Defendants

                                     /s/Mark E. Komer
                                     Mark E. Komer
                                     P. O. Box 5098
                                     Santa Fe, NM 87502-5098
                                     505-982-8405
                                     mark@longkomer.com
                                     email@longkomer.com

Approved:

JASON MARKS LAW LLC

Electronic approval 11-21-19
1011 Third Street, N.W.
Albuquerque, NM 87102
(505) 385-4435
lawoffice@jasonmarks.com
                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 2nd day of January 2020, I filed the
foregoing Joint Motion of Dismissal with Prejudice electronically, which caused the
following parties or counsel to be served by electronic means, as more fully reflected
on the Notice of Electronic Filing:

      Jason Marks
      lawoffice@jasonmarks.com

      Attorney for Plaintiff

      Jamie Sullivan
      Jamie@brennsull.com

      Attorney for Defendants
      Pedro Martinez, Brandi Cordova
      and Ryan Cordova


                                                     /s/ Mark E. Komer
                                                     Mark E. Komer
